Citation Nr: 0911844	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than 
December 17, 1985, for a grant of service connection for 
diabetes mellitus with diabetic retinopathy.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim of service 
connection for peripheral neuropathy, including as secondary 
to diabetes mellitus, and determined that, as new and 
material evidence had not been submitted, a previously denied 
service connection claim for diabetes mellitus would not be 
reopened.

This matter also is before the Board on appeal of a February 
2007 rating decision in which the RO denied the Veteran's 
claim of entitlement to an effective date earlier than 
December 17, 1985, for a grant of service connection for 
diabetes mellitus with diabetic retinopathy.

The Board notes that, in a December 2005 rating decision, the 
RO reopened and granted service connection for diabetes 
mellitus with diabetic retinopathy, assigning a 20 percent 
rating effective April 27, 2005.  This decision was issued to 
the Veteran and his service representative in January 2006.  
The Veteran disagreed with this decision later in January 
2006, seeking an effective date earlier than April 27, 2005, 
for a grant of service connection for diabetes mellitus with 
diabetic retinopathy.  In a May 2006 rating decision, the RO 
assigned an earlier effective date of December 17, 1985, for 
a grant of service connection for diabetes mellitus with 
diabetic retinopathy.  This decision was issued to the 
Veteran and his service representative in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.




REMAND

In statements on a VA Form 9 filed at the RO in June 2007, 
the Veteran requested a Central Office Board hearing.  The 
Veteran subsequently filed a VA Form 9 in September 2007 
indicating that he did not want a Board hearing.  In 
statements on a VA Form 9 dated in February 2008, the Veteran 
requested that his appeal be sent to Washington, D.C.  The 
Board then sent the Veteran a letter in January 2009 
informing him that he was being scheduled for a Central 
Office hearing.  In response, the Veteran sent a letter which 
was received by the Board in March 2009 stating that, "Due 
to my financial status and health condition, there is no way 
possible I will be able to attend this hearing.  The only way 
possible I will be able to attend a hearing for my appeal is 
if it is closer to my home."  There was a notation on an 
Optional Form 41 dated in March 2009 and completed by a Board 
employee which indicated that the Veteran wanted a 
videoconference or Travel Board hearing in lieu of a Central 
Office Board hearing.  

In order to clarify what type of hearing the Veteran wanted, 
he was contacted by telephone in March 2009.  A review of a 
VA Form 119 completed in March 2009 indicates that, during 
this phone call, the Veteran stated that he wanted a 
videoconference Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
Veteran and his service representative 
concerning this hearing should be included 
in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

